 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MIGUEL AVILA, et al.,                               Case No. 1:18-cv-01684-LJO-SAB

12                  Plaintiffs,                          ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND REQUIRING
13           v.                                          PLAINTIFF TO FILE A PETITION FOR
                                                         APPOINTMENT OF GUARDIAN AD
14   ANTHONY ALLEN ALEWINE, et al.,                      LITEM

15                  Defendants.                          (ECF No. 9, 10)

16                                                       DEADLINE: JANUARY 24, 2019

17

18          Miguel Avila and Yamilet Avila, through her guardian ad litem, filed this action on

19 December 11, 2018. (ECF No. 1.) Plaintiff filed the complaint and enclosed the petition for
20 appointment of a guardian ad litem using the designation of “notice”. On December 12, 2018, a

21 notice issued from the Clerk of the Court directing Plaintiff Yamilet Avila to file her petition for

22 appointment of a guardian ad litem and advising counsel of where the correct item could be

23 found in the ECF docketing system. (ECF No. 2.) Plaintiff did not file the petition as directed

24 by the Clerk. On January 14, 2019, an order was filed requiring Plaintiff to file a petition for

25 appointment of a guardian ad litem on or before January 15, 2019. (ECF No. 6.) Plaintiff did

26 not file a petition as required by the January 14, 2019 order. On January 18, 2019, an order was
27 filed requiring Plaintiff to show cause why sanctions should not issue for the failure to comply

28 with the court orders. (ECF No. 8.) On January 18, 2019, Plaintiff filed a response to the order


                                                     1
 1 to show cause. (ECF No. 10.) Based on Plaintiff’s response, the order to show cause shall be

 2 discharged and Plaintiff shall file a petition for appointment of guardian ad litem.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.      The order to show cause, filed January 18, 2019, is DISCHARGED;

 5          2.      Plaintiff SHALL FILE a petition for appointment of a guardian ad litem on or

 6                  before January 24, 2019; and

 7          3.      Failure to comply with this order may result in the imposition of sanctions.

 8
     IT IS SO ORDERED.
 9

10 Dated:        January 22, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
